After rehearing and remand. A rehearing was had upon petition of the appellant. Both pleadings and the testimony in the case being somewhat confused and unsatisfactory we decided to permit the taking of further testimony and entered the following order:
"It is therefore ordered that the record be remanded to the district court for such amendments to the pleadings and the admission of such further evidence as the trial court may deem in the interests of justice; whereupon the district court will make further findings and conclusions and cause the record to be settled, certified and returned to this court with the record that is now remanded."
When the case came on before the district court for the taking of further testimony counsel for the respondent stated:
"The plaintiff does withdraw from the stipulation read into the record by Mr. Wyckoff as appearing on Page 13 and 14 of the transcript in which it was stipulated that the notice of expiration of the period of redemption of the southeast quarter of the southwest quarter (SE 1/4 SW 1/4) and lots two (2), three (3) and four (4) of section thirty (30), township one hundred fifty-six (156), range ninety-one (91), was duly published by the County Auditor of Mountrail County in the Stanley Sun, on the grounds that said stipulation does not state the true facts."
The defendant objected to the withdrawal of the plaintiff from the stipulation agreeing to the sufficiency of the publication of the notice of the expiration of the period of redemption, on the ground that it involved an issue earlier determined and settled by the Supreme Court in our original opinion and therefore not within the scope of public inquiry on the remand. The trial court then asked counsel for the *Page 359 
respondent to produce the publication in order that he might determine whether it was properly part of the question to be considered on remand. The county auditor was then sworn and identified a copy of the newspaper containing the publication. It was then offered in evidence with the portion referring to the land in question surrounded by a red check mark. Counsel for appellants again objected on the ground that it presented an issue settled by stipulation of counsel and passed upon by the Supreme Court and that plaintiff's application for the relief from the stipulation was not timely, came too late and was wholly unsupported. The trial court did not rule either upon the withdrawal from the stipulation or the admission in evidence of the copy of the newspaper containing the publication of the notice.
Further testimony was taken bearing upon the question as to who was in possession at the time the notice of expiration of redemption was served upon one D.L. Thompson.
The trial court filed a supplemental opinion on remand in which they stated:
"From the testimony and evidence thus offered the Trial Court is still of the opinion that the Notice of the expiration of the period of redemption is defective and does not comply with the statutory requirements with reference to the tenant;
"Further, on remand the plaintiff asked to withdraw from his former stipulation of fact in connection with the publication, and a copy of the Newspaper (Exhibit 1-A) is introduced in evidence. The publication omits the name of Anna Olson, one of the persons certified to the County Auditor as one of the owners. This is not in strict compliance with the statutory requirement. Before any tax title can stand the proceedings upon which the same is based must be in strict compliance with the law."
Further findings were prepared and signed by the trial court consistent with the statement in the memorandum opinion. Thus the trial court considered and incorporated in his findings the evidence contained in the copy of the newspaper without ruling either upon the attempt to withdraw from the stipulation or the admissibility of the evidence sought to be introduced in conflict therewith. It would seem *Page 360 
that no permission was granted to withdraw from the stipulation. It was simply disregarded.
The published notice was produced at the request of the court in connection with his consideration of the application to withdraw from the stipulation. At the conclusion of the defendant's objection to the consideration of the application of the withdrawal the court said: "I wish, Mr. Swendseid, you would get a copy of the paper showing this publication and then I will get a chance to go through the record and determine whether that is a part of the question." It does not appear that the publication was offered in connection with any other matter or for any other purpose than to enable the court to determine whether it should permit the plaintiff to withdraw from the stipulation.
Stipulations entered into dealing with important phases of a lawsuit cannot be lightly treated. They are solemn and binding obligations of the parties. If relief is sought it must be upon a proper showing of diligence and justice. Northern P.R. Co. v. Barlow, 20 N.D. 197, 126 N.W. 233, Ann Cas 1912C 763. In this case the stipulation was made in open court between counsel during the progress of the trial on July 21, 1943. It came to this court unchallenged with the original appeal and cannot now be disturbed by this court without a proper showing and an order having been made in the court below.
Further testimony was taken in connection with the question as to whether the defendant, David Enander, was in possession of the land in question. At the first hearing the trial court had found that Mr. Enander and one, D.L. Thompson, were both in possession. From the testimony taken on the remand it appears that Enander owned some land near to the land in question which he rented to Thompson under a written lease. This lease did not cover the Schott land. He states that the latter was turned over to Thompson under an oral agreement and that Thompson took possession. He does not remember when he made the oral agreement, whether it was in the spring or fall. Under the agreement Thompson was to pay one-half of the rental but he never did. He further testified on cross examination that he and Thompson shared interest in the Schott land and that Enander paid one-half the rental.
On the remand D.L. Thompson testified for the first time. He says *Page 361 
that he leased Enander's farm for 1940 under a written agreement that was made in 1939. This agreement did not cover the Schott land. He doesn't remember making any oral agreement with Enander regarding this land. Thompson was taking care of Enander's cattle and the cattle of both were allowed to pasture on the Schott land part of the time during the summer of 1940. Thompson summer-fallowed the portion of this land that was not in pasture. In answer to whether he had possession Thompson said: "Yes, I think I did." Thompson signed the worksheet in the A.A.A. office and received the federal payment which he said didn't amount to much. He paid no cash rent for the Schott land but said: "Well, when I settled up with him I had been taking care of all of his cattle and we just called it square, that's all." The court then said, "Then you had the land for nothing?" to which Thompson replied, "Well, not exactly I had taken care of his cattle all during the year 1940 and when it came to settling up we just called it square and I didn't pay him any money at all. I figured he had as much right to use the land as I." In an attempt to support the claim that Thompson was in possession, the defendants introduced the testimony of two men living in the vicinity of the Schott land. Both said they saw Thompson on this land several times. When asked whether they also saw Enander on the land one witness said: "Well, I noticed him some times but I couldn't say whether he was on this Schott land or not." The other said: "I really didn't take much notice."
On the whole the testimony taken on the remand is disappointing. It does little to clarify the record that was before us upon the original appeal. From the entire record there is no question but that Enander rented the land and went into possession in 1934 and continued to rent the land from year to year until 1940. He had a written lease with D.L. Thompson covering his own land which made no mention of the Schott land. The trial court determined that Enander and Thompson used the Schott land jointly and were jointly in possession. Taking into consideration the entire record including the testimony produced at the original trial as well as upon remand, we still believe that the decision of the trial court should stand. We therefore adhere to our former opinion.
CHRISTIANSON, BURKE and NUESSLE, JJ., concur. *Page 362